             Case 1:21-cv-01967-VEC Document 31 Filed 09/07/21 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 9/7/2021
 -------------------------------------------------------------- X
 DOROTHEA PERRY, JEAN SEME individually :
 on their own behalf and on behalf of similarly                 :
 situated former and current employees,                         :
                                                                :
                                              Plaintiffs,       :        21-cv-1967 (VEC)
                            -against-                           :
                                                                :             ORDER
 NEW YORK STATE ATHLETIC COMMISSION,:
 KIM SUMBLER, EXEC, DIR., NEW YORK                              :
 STATE DEPARTMENT OF STATE AND                                  :
 ANTHONY GIARDINA,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 11, 2021, Defendants moved to dismiss Plaintiffs’ amended

complaint (Dkts. 24, 26);

        WHEREAS on September 3, 2021, Plaintiffs filed a Second Amended Complaint (Dkt.

30);

        IT IS HEREBY ORDERED THAT:

        1. Defendants’ motion to dismiss is dismissed as moot.

        2.    Defendants’ motion to dismiss the Second Amended Complaint is due by October 8,

              2021. Plaintiffs’ opposition is due by November 5, 2021. Defendants’ reply is due

              by November 19, 2021.

        The Clerk of Court is directed to close the motions at docket entries 24 and 26.

SO ORDERED.


Date: September 7, 2021                                             _______________________
      New York, New York                                            VALERIE CAPRONI
                                                                    United States District Judge
